internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-137111-01 date date number release date index number legend company parent date date country dear this letter responds to your submission on behalf of company dated date requesting a ruling that company be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to file a form_8832 to change its classification pursuant to sec_301_7701-3 effective for date facts according to the information submitted parent formed company a wholly owned subsidiary on date as a private limited_company under the laws of country company is not classified as a corporation under sec_301_7701-2 or parent is the sole member of company and has been company’s sole owner since date parent has limited_liability as defined under sec_301_7701-3 company intended to elect to change its classification to disregarded_entity status as of date but inadvertently failed to file a timely election plr-137111-01 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301 c iii this election will be effective on the date specified by the entity on form_8832 the date specified on form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad of all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made in the present situation good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company has days from the date of this ruling to file a form_8832 with the appropriate service_center to change its classification effective date a copy of this letter should be attached with the election a copy is included for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained plr-137111-01 in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party in particular this ruling is based on the representation that parent has treated and will continue to treat company as a disregarded_entity for federal tax purposes while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination under a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer and to a second authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
